UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission File No. 0-31261 ATHEROGENICS, INC. (Exact name of registrant as specified in its charter) Georgia 58-2108232 (State of incorporation) (I.R.S. Employer Identification Number) 8995 Westside Parkway, Alpharetta, Georgia 30004 (Address of registrant's principal executive offices, including zip code) (Registrant's telephone number, including area code): (678) 336-2500 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer[]Accelerated filer[ X ]Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] As of August 7, 2007 there were 39,508,492 shares of the registrant's common stock outstanding. ATHEROGENICS, INC. FORM 10-Q INDEX PART I.FINANCIAL INFORMATION Page No. Item 1.Condensed Financial Statements (unaudited) Condensed Balance Sheets June 30, 2007 and December 31, 2006 1 Condensed Statements of Operations Three and six months ended June 30, 2007 and 2006 2 Condensed Statements of Cash Flows Six months ended June 30, 2007 and 2006 3 Notes to Condensed Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 14 PART II.OTHER INFORMATION Item 1A.Risk Factors 14 Item 4.Submission of Matters to a Vote of Security Holders 15 Item 6.Exhibits 15 SIGNATURES 16 i PART I. – FINANCIAL INFORMATION Item 1.Financial Statements ATHEROGENICS, INC. CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 77,750,204 $ 87,846,079 Short-term investments 36,949,237 63,964,860 Accounts receivable 16,546,591 6,537,892 Prepaid expenses 2,811,277 4,038,419 Interest receivable 281,258 643,097 Total current assets 134,338,567 163,030,347 Equipment and leasehold improvements, net of accumulated depreciation and amortization 2,478,579 9,684,965 Debt issuance costs and other assets 4,883,790 5,624,352 Total assets $ 141,700,936 $ 178,339,664 Liabilities and Shareholders' Deficit Current liabilities: Accounts payable $ 10,538,771 $ 3,183,511 Accrued research and development 8,091,803 11,263,164 Accrued interest 2,540,000 2,540,000 Accrued compensation 1,763,356 1,465,644 Accrued and other liabilities 709,734 791,661 Current portion of deferred revenue — 25,000,000 Total current liabilities 23,643,664 44,243,980 Convertible notes payable 286,000,000 286,000,000 Long-term portion of deferred revenue — 2,083,333 Shareholders' deficit: Preferred stock, no par value:Authorized—5,000,000 shares — — Common stock, no par value: Authorized—100,000,000 shares; issued and outstanding — 39,508,492 and 39,452,927 shares at June 30, 2007 and December 31, 2006, respectively 212,251,743 207,388,894 Warrants 613,021 613,021 Accumulated deficit (380,788,551 ) (361,997,246 ) Accumulated other comprehensive (loss) gain (18,941 ) 7,682 Total shareholders' deficit (167,942,728 ) (153,987,649 ) Total liabilities and shareholders' deficit $ 141,700,936 $ 178,339,664 The accompanying notes are an integral part of these condensed financial statements. 1 ATHEROGENICS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Revenues: License fees $ 20,833,333 $ 6,250,000 $ 27,083,333 $ 10,416,667 Research and development 9,425,371 — 14,636,623 — Total revenues 30,258,704 6,250,000 41,719,956 10,416,667 Operating expenses: Research and development 22,330,198 16,447,180 42,294,473 32,707,802 Marketing, general and administrative 3,587,195 3,171,869 7,532,698 6,879,202 Restructuring and impairment costs 9,996,332 — 9,996,332 — Total operating expenses 35,913,725 19,619,049 59,823,503 39,587,004 Operating loss (5,655,021 ) (13,369,049 ) (18,103,547 ) (29,170,337 ) Interest income 1,604,120 2,401,424 3,487,803 4,606,658 Interest expense (2,087,780 ) (2,088,598 ) (4,175,561 ) (4,196,115 ) Other expense — — — (3,521,236 ) Net loss $ (6,138,681 ) $ (13,056,223 ) $ (18,791,305 ) $ (32,281,030 ) Net loss per share – basic and diluted $ (0.16 ) $ (0.33 ) $ (0.48 ) $ (0.82 ) Weighted average shares outstanding – basic and diluted 39,498,338 39,423,059 39,483,280 39,313,178 The accompanying notes are an integral part of these condensed financial statements. 2 ATHEROGENICS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, 2007 2006 Operating activities Net loss $ (18,791,305 ) $ (32,281,030 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Asset impairment costs 9,005,153 — Amortization of deferred revenue (27,083,333 ) (10,416,667 ) Stock-based compensation 4,842,775 4,341,492 Amortization of debt issuance costs 740,562 743,462 Depreciation and amortization 495,165 453,683 Loss on debt conversion — 3,536,962 Changes in operating assets and liabilities: Accounts receivable (10,008,699 ) (1,335,714 ) Prepaid expenses 1,227,142 (910,523 ) Interest receivable 361,839 144,631 Accounts payable 7,355,260 (92,588 ) Accrued research and development (4,804,600 ) (1,057,371 ) Accrued compensation 297,712 (1,732,804 ) Accrued and other liabilities (81,927 ) (623,167 ) Deferred revenue — 50,000,000 Net cash (used in) provided by operating activities (36,444,256 ) 10,770,366 Investing activities Sales and maturities of short-term investments 71,295,574 63,497,596 Purchases of short-term investments (44,306,574 ) (50,643,999 ) Purchases of equipment and leasehold improvements (660,693 ) (1,161,749 ) Net cash provided by investing activities 26,328,307 11,691,848 Financing activities Proceeds from the exercise of common stock options 20,074 1,751,036 Payments on equipment loan facility — (87,580 ) Net cash provided by financing activities 20,074 1,663,456 (Decrease) increase in cash and cash equivalents (10,095,875 ) 24,125,670 Cash and cash equivalents at beginning of period 87,846,079 82,831,679 Cash and cash equivalents at end of period $ 77,750,204 $ 106,957,349 Supplemental disclosures Interest paid $ 3,435,000 $ 3,435,000 The accompanying notes are an integral part of these condensed financial statements. 3 ATHEROGENICS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Nature of Operations AtheroGenics, Inc. (“AtheroGenics”) was incorporated on November 23, 1993 (date of inception) in the State of Georgia to focus on the discovery, development and commercialization of novel therapeutics for the treatment of chronic inflammatory diseases, including diabetes, coronary heart disease and organ transplant rejection. 2.Basis of Presentation The accompanying unaudited condensed financial statements reflect all adjustments (consisting solely of normal recurring adjustments) which management considers necessary for a fair presentation of the financial position, results of operations and cash flows of AtheroGenics for the interim periods presented.Certain footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted from the interim financial statements as permitted by the rules and regulations of the Securities and Exchange Commission (the “SEC”).Interim results are not necessarily indicative of results for the full year. The interim results should be read in conjunction with the financial statements and notes thereto included in AtheroGenics' Annual Report on Form 10-K for the year ended December 31, 2006, filed with the SEC on March8, 2007 (the “Form 10-K”).Shareholders are encouraged to review the Form 10-K for a broader discussion of the opportunities and risks inherent in AtheroGenics' business.Copies of the Form 10-K are available on request. 3.Accounts Receivable Accounts receivable consists of billed and unbilled receivables related to our license and collaboration agreement with AstraZeneca (See Note 4).Unbilled receivables represent amounts earned, which have not been billed as of the current balance sheet date.These amounts are typically billed in the month following the delivery of service.As of June 30, 2007, billed accounts receivable were $3.8 million and unbilled receivables were $12.7 million. 4.Revenue Recognition AtheroGenics recognizes license fee revenues in accordance with the SEC’s Staff Accounting Bulletin (“SAB”) No. 101,
